Fourth Court of Appeals
                               San Antonio, Texas

                                   JUDGMENT
                                 No. 04-13-00117-CV

                                Shequela FOUNTAIN,
                                      Appellant

                                          v.

                                 Robert MARTINEZ,
                                      Appellee

                From the County Court at Law No. 2, Bexar County, Texas
                                Trial Court No. 363305
                     Honorable David J. Rodriguez, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant.

      SIGNED April 10, 2013.


                                           _________________________________
                                           Patricia O. Alvarez, Justice